Citation Nr: 1007543	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-09 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether the request for a waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$5,733.00 was timely filed.

2.  Whether the request for a waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$379.74 was timely filed.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from January 1945 to 
May 1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Committee on Waivers 
and Compromises (COWC) of the Department of Veterans Affairs 
(VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.  The New York, New York RO 
otherwise has jurisdiction of the claims folder.

The Veteran was scheduled for a hearing before a member of 
the Board at his local RO in December 2009.  In a December 
2009 letter, the Veteran's representative indicated that due 
the Veteran's health he was unable to appear before the 
Board.  In light of this statement, the hearing request is 
deemed withdrawn, and the Board will proceed with 
adjudication of the matters on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, there are two statements of the case dated in 
February 2008 associated with the claims file along with the 
Veteran's March 2008 substantive appeal (via a VA Form 9).  
However, there are a substantial amount of missing records, 
to include the April 2004 and September 2005 decisions to 
reduce the Veteran's pension benefits and the corresponding 
notice letters from the Debt Management Center, the December 
2006 VA form 21-4138 in which the Veteran requested waiver of 
the indebtedness, the January 2007 denial of waiver due to 
untimeliness and the Veteran's March 2007 notice of 
disagreement.  It is unclear whether there may be a separate 
folder in Philadelphia that contains the appropriate 
documents, but they are not in the evidence before the Board.  
Therefore, a remand is warranted for the AMC/RO to obtain and 
associate with the claims file the above records before the 
Board can proceed with appellate review of these matters.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must obtain and associate 
with the claims file all outstanding 
relevant documents, to include the April 
2004 and September 2005 decisions to 
reduce the Veteran's pension benefits and 
the corresponding notice letters from the 
Debt Management Center, the December 2006 
VA form 21-4138 in which the Veteran 
requested waiver of the indebtedness, the 
January 2007 denial of waiver due to 
untimeliness, and the Veteran's March 
2007 notice of disagreement.  It should 
be determined whether there is a separate 
folder that may contain these documents.  
If exact copies of notice letters were 
not maintained, copies of the letters 
sent should be reconstructed and it 
should be certified that this was the 
letter sent, and the address to which it 
was sent must be certified.  If it is 
found that any of the letters were 
returned, that too should be set out in 
the claims folder.  

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate the matters on 
appeal in light of all pertinent evidence 
and legal authority.  If any benefit 
sought on appeal remains denied, the 
AMC/RO must furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


